944 F.2d 906
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Roosevelt Lee HOWARD, Defendant-Appellant.
No. 91-5974.
United States Court of Appeals, Sixth Circuit.
Sept. 23, 1991.

1
Before RALPH B. GUY, Jr. and BOGGS, Circuit Judges, and HARVEY, Senior District Judge*.

ORDER

2
This matter has been referred to a panel of the court.   A review of the documents before the court indicates that the judgment and commitment order was filed December 11, 1990.   A letter was received in the district court on July 17, 1991.   The magistrate judge by order filed August 5, 1991, treated such letter as a motion for leave to proceed in forma pauperis which he granted and as a motion for transcript which he denied.   He further directed that such letter be treated as a notice of appeal.


3
This court lacks jurisdiction in this appeal.   The letter which was construed as a notice of appeal did not seek appellate review of any order or ruling of the district court and failed to comply with Fed.R.App.P. 3(c).   In addition, an order of a magistrate judge is not appealable unless the magistrate judge is given plenary jurisdiction by the district court and by consent of the parties pursuant to 28 U.S.C. § 636(c)(a).   Tripati v. Rison, 847 F.2d 548, 548-49 (9th Cir.1988) (per curiam);   McGraw v. Connelly (In re Bell & Beckwith), 838 F.2d 844, 848 n. 5 (6th Cir.1988);   Ambrose v. Welch, 729 F.2d 1084, 1085 (6th Cir.1984) (per curiam).   The magistrate judge was not given plenary jurisdiction in this case.


4
Accordingly, it is ORDERED that the appeal be, and it hereby is, dismissed for lack of jurisdiction.   Rule 8(a), Rules of the Sixth Circuit.



*
 The Honorable James Harvey, U.S. Senior District Judge for the Eastern District of Michigan, sitting by designation